        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 1 of 11 PageID# 1452
    From:            Bijan Kian
    Sent:            Wednesday, July 27, 201610:40 AM
    To:              Ekim Alptekin                                                        Senior Turkish Leader #1
    Subject:         Re: Al I good to go


    I had a detailed discussion with my MF last night. We are ready to engage on what needs to be done. Turkey's
    security and stability is extremely important to world security .   can lead the campaign against Radical
    Islam to protect the image oflslam. o other leader in the world oflslam has the power to lead this campaign.

    ljust wanted to let you know that we are all on the same page. Please let me know if you would like to talk on
    Skype. I will make time and it will be my pleasure. Looking forward to working together again . At the right
    time, I will include our partners in the communications. Perhaps we can connect on Friday to update.

    AJl the best

    Hon. Bijan R. Kian
    Vice Chairman of the Board of Directors
    Flynn Intel Group, Inc.




    (a}
     ~ HYt.JN lNTSL GROUl' I NC.




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .

    On Wed, Jul 27, 2016 at 11 :41 AM, Ekim AJptekin                                    wrote :

          The email chain has been secured by Virtru .




                                                                                                          GOVERNMENT
                                                                                                            EXHIBIT
                                                                                                                  8
                                                                                                            1:18-CR-457

CONFIDENTIAL                                                                                             FIG_EDVA_00005134
                                                                                            US_v_Kian_00000999
        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 2 of 11 PageID# 1453
    From:             Ekjm Alptelcin
    Sent:             Friday, July 29, 2016 10:22 AM
    To:               Bijan Kian
                                                                                       Turkish Minister #1
    Subject:          Re: Al I good to go


    Hi Bijan - Finally on my way back to Istanbul. I met with         and explained . They are likely to travel to DC
    next week. He is interested in exploring this seriously and it is likely he'll want to meet with you and MF .

    We agreed to meet again before he leaves for DC and he asked me to formulate what kind of output we can
    generate on the short and mid-term as well as an indicative budget.

    Can we skype tomorrow am your time?

    Ps: Needles to tell you but he asked me not to read in anyone else for the time being and keep this confidential.

    Best,

    Ekim

    Sent from Yirtru for iPhone


    On 27 Tern 2016 20:40, Bijan Kian                                    wrote:

            Trus is a secure email




                                                                                                         GOVERNMENT
                                                                                                           EXHIBIT
                                                                                                                 9
                                                                                                             1:18-CR-457

CONFIDENTIAL                                                                                             FIG_EDVA_00004772
                                                                                            US_v_Kian_00001000
            Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 3 of 11 PageID# 1454
    From:            Bijan Kian
    Sent:            Saturday, July 30, 2016 11 :33 AM
    To:              Ekim Alptekin
    Cc:              Michael Flynn
    Subject:         Truth


    Ekim :

    It was my pleasure continuing our conversation today. General Flynn and I have discussed broad contours of the
    "truth" campaign.

    In brief, we need :

    PHASE ZERO: DEFINE THE ARENA and THE CHALLE GE

        • To secure your active participation in the project.
        • Define the opposing force.
        • Develop an accurate, objective and reliable account of "Where we are now" . (undesired state)
        • A clear path to "where we would like to be" (desired state)
        • Define dependencies, uncertainties, expected and unexpected consequences.
        • Define options from "narrow" and "extremely tactical" to "broad" and "strategic" with a clear cost/benefit
          matrix . (Net Assessment)
        • Apply the "Expected Value Analysis" model to options.
        • Define "possibilities" as distinct from "probabilities" of success and failure.
        • Measure second and third order effects on both "possibilities" and "probabilities" .

    Executing these key 9 steps are essential in defining the arena and measuring the challenge. In the field of
    opposing forces , the adversary has already set the "intensity and complexity standard". A side by side
    comparison of the logistics/tools in the arena shows clearly that the adversary has made seriously more superior
    choices in battle preparations.

    We need to discuss a PHASE ZERO execution now at a managed cost and time frame. PHASE ZERO can
    move to a more expanded design and implementation of selected path forward based on phase Zero within the
    next 90 days (August September October 2016). Please give us your thoughts .

    At this time, this conversation shaJI remain limited to you, General Flynn and myself. Needless to say, these are
    extremely critical times and our key motivation is to make sure that we do what we can to secure a better future
    for our grandchildren.

    I look forward to resuming our conversation tomorrow.

    All the best to you and your family,


    Bijan


    Hon. Bijan R. Kian
    Vice Chairman of the Board of Directors                                                       GOVERNMENT
    Flynn Intel Group, Inc.                                                                         EXHIBIT
                                                                                                         10
                                                                                                    1:18-CR-457


CONFIDENTIAL                                                                                          FIG_EDVA_00005128
                                                                                         US_v_Kian_00001003
          Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 4 of 11 PageID# 1455



    From:                           flynn < secure-reply@virtru.com >
    Sent:                           Saturday, July 30, 2016 5:55 PM
    To:                             flynn@
    Subject:                        Re: Truth


    Below is a copy of the secure message sent using the Virtru Secure Reader to ekimalptekin
    biiankian

    Bijan, thank you for putting these thoughts and this plan together. I would add only the following; The time to
    do this is now and there must be a sense of urgency in execution. Look forward to working through this
    important initiative. FLYNN




                                                                                                    GOVERNMENT
                                                                                                      EXHIBIT
                                                                                                          10A
CONFIDENTIAL                                                                                          1:18-CR-457
                                                                                                      FIG _EDVA_00007 494



                                                                                                 FIG_EDVA_00007494
Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 5 of 11 PageID# 1456




                                                                      GOVERNMENT
                                                                        EXHIBIT
                                                                           11
                                                                       1:18-CR-457
        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 6 of 11 PageID# 1457
    From:            flynn <secure-reply@virtru.com>
    Sent:            Thursday, August 4, 2016 4 :51 AM
    To:              kian                      ; ekimalptekin
    Subject:         Re: Re: Truth


    This message w,,s sent.from the Virtru Secure Reader. Ask flynn@                            to send secure emails
    with Virtru by downloading the Virtru plug-in.

    Ekim , thank you for sharing this article. When a gap of trust is created, the only way to reduce that gap is to
    create even greater transparency with an even deeper sense of honesty . And sometimes, especially when it comes
    to long time friends, that honesty needs to be and will be brutal at times . Fact based information gathering with a
    real sense of geostrategic analysis will help reduce the gap that has been created. I'll get with BIJAN today on
    your question regarding           staff Best, FL
                             then-Secretary of State




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                             12
                                                                                                        1:18-CR-457

CONFIDENTIAL                                                                                           FIG_EDVA_00004738
                                                                                          US_v_Kian_00001008
        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 7 of 11 PageID# 1458
    From:            Bijan Kian
    Sent:            Thursday, August 4, 2016 8:23 AM
    To:              Ekim Alptekin
    Cc:              Michael Flynn
    Subject:         Re: Truth


    Thank you Ekim .

    I echo General Flynn's sentiment on the significance of unlocking the facts. It is sometimes natural for complex
    situations to tum into a Rorschach test of a giant ink blot. Precision investigative work takes off the masks layer
    by layer until the real picture can emerge from the masked ink blot. Time plays a key factor in such precision
    work. The longer the time distance between an event and active start of a Special Investigation, the lesser the
    effect of revealing the "truth" . The main event becomes "old news" and the findings less relevant.

    Let me give you a real life experience: 1978: A soft spoken cleric sitting under an apple tree in eauphle-le-
    Chateau in France looked so harmless. Spoke of equality and spirituality, declared that if he were to gain power,
    he will go to a religious shrine and will not get into politics and governance.

    Sounds familiar?

    Well, the world neglected to take the layers off the ink blot in 1978. One year later, from the place under the
    apple tree, The soft spoken spiritual man led the Islamic Revolution in Iran and turned the clock back 1400
    years. An ancient country and culture was turned into a Pariah State that Iran is today .

    37 years later, "truth" is being revealed page by page, story by story of "what" and "who" helped out the
    monster dressed as the soft spoken spiritual man . No matter how piercing the facts , too much time has passed.
    The world has changed . In this information age, we don't need to wait 37 years. 37 minutes can change the
    world.

    The world needs a strong leader with credibility in the Islamic faith to shape a new understanding of the religion
    and its place in the hearts of the Muslims. The weapon of choice in the Age of Information is the "word" and
    not the "sword" .

    General Flynn and I will return with more thoughts shortly . Looking forward to working together on this
    important engagement. We are arranging key pieces needed for operationalizing our plan .


    All the best,

    Bijan


    Hon. Bijan R. Kian
    Vice Chafrman of the Board of Directors
    Flynn Intel Group, f nc.




                                                                                                     GOVERNMENT
                                                                                                       EXHIBIT
                                                                                                            13
                                                                                                       1:18-CR-457

CONFIDENTIAL                                                                                            FIG_EDVA_00005130
                                                                                           US_v_Kian_00001009
        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 8 of 11 PageID# 1459


                                                               SECURE RE1-\0ER


       Subject:   Re: Truth
       From:      ekimalptekin
       To:        flynn                      & kian@
       Date:      Monday, Aug 8, 2016 - 12:36pm
                                                        Vlnru Encrypted Message


       Dear Bijan, General Flynn,
                                         Turkish Minister #2                      Turkish Minister #1
      I had a long meeting with the                       upon t he referral of                . I explained what
      we can offer. He agreed to discuss in general lines at the council of ministers today and subsequently with
                   in more detail.
       Senior Turkish Leader #2
       I will get back to you shortly.

      Best regards,

      Ekim

      Sent from Virtru (http://www.virtru.com) for iPhone




      On 4 Agu 2016 18:22, Bij~n Kian                                                                      wrote:




           This is a secure email




           Enter your reply here.




                                                                                                        GOVERNMENT
                                                                                                          EXHIBIT
                                Reply                                                  Reply All
                                                                                                              14
                                                                                                         1:18-CR-457

CONFIDENTIAL                                                                                            FIG- EDVA- 00007289

                                                                                            US_v_Kian_00001015
       Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 9 of 11 PageID# 1460


                                                             I   SECURE READER


      Subject:   Re: Truth
      From:      kian
      To:        ekimalptekin             & flynn@
      Date:      Monday, Aug 8, 2016 - 2:44pm
                                                         Virtru Encrypted Message


      Thank you Ekim for your kind update. This is an important engagement and we will give it priority on our
      side.

      Looking forward to seeing you soon,

      Bijan

      Hon. Bijan R. Kian
      Vice Chairman of the Board of Directors
      Flynn Intel Group, Inc.




       @         fl NN INH! CR>UCINC.




      Notice of Confidentiality
      The information contained in this communication is intended solely for the use of the individual or entity to whom it is
      addressed and others authorized to receive it. It may contain confidential or legally privileged information. If you are
      not the intended recipient you are hereby notified that any disclosure, copying, distribution or taking any action in
      reliance on the contents of this information is strictly prohibited and may be unlawful. If you have received
      this communication in error, please notify us immediately by responding to this email and then delete it from
      your system.




      On Mon, Aug 8, 2016 at 12:36 PM, Ekim Alptekin
                                        wrote:

      The email chain has been secured by Virtru.




          Enter your reply here.
                                                                                                               GOVERNMENT
                                                                                                                 EXHIBIT
                                   Reply                                                     Reply All               14A
                                                                                                                 1:18-CR-457

CONFIDENTIAL                                                                                                     FIG _EDVA_ 00007290
                                                                                                   US_v_Kian_00001016
        Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 10 of 11 PageID# 1461
    From:              Ekjm Alptekin
    Sent:              Wednesday, August JO, 2016 11 :55 AM
    To:                Bijan Kian
    Cc:                Michael Flynn
    Subject:           Re: Truth


    Dear Bijan, General Flynn,

    First off, I look forward to meeting in person and thrilled at the prospect of working together.
                                                       Turkish Minister #1
    Thank you for the eloquent outline. I met with the      and explained our proposed approach . He is receptive
    and indicated he would like to meet with us during his upcoming visit to DC .

    As soon as the visit dates are scheduled and confirmed, I wi ll inform you and we can strategize how best to
    approach the meeting.
                             then-Secretary of State
    PSl:               appears to be visiting TR on August 21. Do we know anyone in his team?

    PS2: This article shows the depth of the crisis we are facing : http ://nyti.ms/2avkkES

    Warm regards,

    Eki m Al pteki n

    Sent from Virtru for iPhone


    On 30 Tern 2016 20:32, Bijan Kian                                        wrote:

           Thls is a secure email




                                                                                                       GOVERNMENT
                                                                                                         EXHIBIT
                                                                                                           15
                                                                                                       1:18-CR-457

CONFIDENTIAL                                                                                           FIG_EDVA_00004771
                                                                                              US_v_Kian_00001020
       Case 1:18-cr-00457-AJT Document 173-1 Filed 05/30/19 Page 11 of 11 PageID# 1462


                                                          I   SECURE READER


       Subject:   Re: Truth
       From:      ekirnalptekin
       To:        flynn@                     & kian
       Date:      Wednesday. Aug 10, 2016 - 2:55pm
                                                      Virtru Encrypted Message
                                                                           Turkish Minister #2        TurkishMinister #1
       Gentlemen - I just finished in Ankara after several meetings today with                          and



       I have a green light to discuss confidentiality, budget and the scope of the contract.
                                                            Turkish Minister #1
       I am flying to LA tomorrow at the request of        with ETA 13:35. Can we talk some time early evening EDT
       tomorrow?

       Best regards,

      Ekim Alptekin

      Sent from Virtru (http://www.virtru.com) for iPhone




      On ~Agu 2016 21 :44, Bij_an Kian                                                                   wrote:




           This is a secure email




           Enter your reply here.




                                                                                                     GOVERNMENT
                                                                                                       EXHIBIT
                                Reply                                               Reply All
                                                                                                            16
                                                                                                       1:18-CR-457

CONFIDENTIAL                                                                                         FIG- EDVA- 00007291

                                                                                         US_v_Kian_00001022
